Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The pending application claims priority to parent application 12/643,842 filed 12/21/2009, which has a provisional application 61/141,627, filed 12/30/2008. 	12/643, 842 fully discloses the invention presently claimed. However, 61/141,627 does not fully disclose the claimed invention. For example, a femto cell is referenced on 5 times in the Specification. However, none of these locations discusses identification femto cell coverage, or deactivation of a femto cell; both concepts are recited in claims 1, 5, 9, and 13. In addition, a “femto” cell is only briefly mentioned on page 12 of the Appendix to the Specification, and the above noted concepts are similarly lacking in this Appendix. 	The present claims are thus according a 12/21/2009 priority date based on support from the 12/643,842 specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	Claims 5 – 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, claim limitations “means for identifying” and “means for deactivating” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because said limitations use the non-structural term “means” coupled with functional language “for identifying” or “for deactivating” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 5 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Though Fig. 10 of Applicant’s specification illustrate the claimed means, these illustrations merely disclose a series of generic “modules” as black boxes. Applicant is reminded that if a claim function is a specific function to be performed by a special purpose computer, must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph (e.g., by incorporating sufficient structure into the claim language to achieve the claimed functionality), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	Regarding claim 6, said claim suffers from issues corresponding to those of claim 5 via the recitation of a “means for allowing”.
	Regarding claim 7, said claim suffers from issues corresponding to those of claim 5 via the recitation of a “means for allowing” and a “means for deactivating”.
	Regarding claim 8, said claim depends on claim 5 and fails to remedy the issues of its parent claim. 	In order to perform a complete examination, the above claims have been interpreted broadly.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 12, 13, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Majmundar (US-20100159917-A1) in view of Hamalainen (US-20110211514-A1).
	Regarding claim 1, Majmundar shows a method of supporting wireless communication by a network entity, comprising:	identifying a user equipment (UE) (Fig. 1 item 110) located within coverage of a femto cell (Fig. 1 item 106 and [25]) but unable to access the femto cell ([26,30-31]). due to restricted associations ([47,50] showing where access to a femto cell can be withdrawn due to a restriction, e.g., a time limit)	Majmundar does not show deactivating the femto cell to allow the UE to communicate with another cell. Regarding claim 4, Majmundar in view of Hamalainen further show wherein the network entity is one of a base station or a network controller (Hamalainen, [25] and [38-39]).
	Regarding claims 5, 9, and 13, the limitations of said claims are addressed in the analysis of claim 1.
	Regarding claims 8, 12, and 16, the limitations of said claims are addressed in the analysis of claim 4.

	Claims 2, 6, 10, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Majmundar in view of Hamalainen as applied to claim 1 above, further in view of Golap (A. Golaup, M. Mustapha and L. B. Patanapongpibul, "Femtocell access control strategy in UMTS and LTE," in IEEE Communications Magazine, vol. 47, no. 9, pp. 117-123, September 2009).	Regarding claim 2, Majmundar in view of Hamalainen show allowing the femto cell to operate (Hamalainen, [46,51], e.g., by not issuing a “disable” command”).	Majmundar in view of Hamalainen do not show consideration of if the UE is not within coverage of any macro cell.. 
	Regarding claims 6, 10, and 14, the limitations of said claims are addressed in the analysis of claim 2.

Allowable Subject Matter
Claims 3, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 would similarly be objected to if the issues under 35 USC 112 were remedied. 	Regarding claim 3, said claim recites a combination of “allowing a femto cell to operate if the UE is in an idle mode” and “deactivating the femto cell if the UE is not in the idle mode”. Allowing femto cell operation when a UE is in idle mode is shown in the prior art; e.g., in Claussen (Claussen, H., Lester, H., Louis, G.S.: An Overview of the Femtocell Concepts. Bell Labs Technical Journal 13(1), 221–246  (Year: 2008)) – see pg. 235, left column, discussing that when the UE accessing a cell is in idle mode, the cell pilot power may be reduced; however, the cell 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442